Citation Nr: 9912100	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  91-50 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
arteriosclerotic heart disease.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disability.

3.  Entitlement to an increased evaluation for chronic low 
back strain, currently evaluated as 40 percent disabling.

4.  Entitlement to an increased evaluation for a duodenal 
ulcer, currently evaluated as 10 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from July 1947 to October 
1967.  This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO).  
The veteran is unrepresented in his appeal.  In June 1992 and 
December 1994, the Board remanded the case to the RO for 
additional development.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran in 
the development of all facts pertinent to his claims.

2.  All available, relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

3.  In a September 1978 rating determination, entitlement to 
service connection for a psychiatric disability and a heart 
disorder was denied by the RO.  Following proper notification 
that month, an appeal of this denial was not received within 
one year.

4.  The evidence received since the September 1978 denial of 
entitlement to service connection for a psychiatric 
disability is both duplicative, and thus not new, or supports 
the continued denial of the claim, and is thus not material.

5.  Evidence received since the September 1978 denial of 
entitlement to service connection for arteriosclerotic heart 
disease is not duplicative and is material to the 
adjudication of the veteran's claim.

6.  The veteran has been given adequate notice of the need to 
submit evidence to support his claim of entitlement to 
service connection for a arteriosclerotic heart disease and 
would not be prejudiced by the adjudication of this claim on 
a de novo basis at this time.

7.  The most probative competent medical evidence 
disassociates the veteran's current heart disorder, not shown 
until several years following his separation from active 
service, from either his active service or any service-
connected disability.

8.  The veteran's low back disability is not manifested by 
persistent symptoms compatible with sciatic neuropathy or 
with absent ankle jerk, characteristic pain, or demonstrable 
muscle spasm with little intermittent relief.

9.  The veteran's duodenal ulcer is not manifested by 
moderate recurring episodes of severe symptoms 2 or 3 times a 
year averaging 10 days in duration or with continuous 
moderate manifestations.


CONCLUSIONS OF LAW

1.  Evidence received since the September 1978 RO decision, 
which denied service connection for a psychiatric disability, 
is not new and material, and the claim is not reopened.  
38 U.S.C.A. §§ 5107, 5108 (West 1991); 38 C.F.R. § 3.156 
(1998).

2.  New and material evidence to reopen the claim of service 
connection for arteriosclerotic heart disease has been 
submitted and the claim is reopened.  38 U.S.C.A. 
§§ 5107, 5108 (West 1991); 38 C.F.R. § 3.156 (1998).

3.  Arteriosclerotic heart disease was not incurred in or 
aggravated by the veteran's active service nor caused or 
aggravated by a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.303. 3.304, 3.310(a) (1998).

4.  The criteria for an evaluation in excess of 40 percent 
for the veteran's chronic low back strain have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5293, and 5295 (1998).

5.  The criteria for an evaluation in excess of 10 percent 
for the veteran's duodenal ulcer have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.114, 
Diagnostic Code 7305 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

A review of service medical records from July 1947 through 
October 1967 make no reference to either a heart disorder or 
a psychiatric disability.  During a series of service medical 
evaluations performed over a 20-year period, the veteran's 
cardiovascular system and psychiatric evaluations were found 
to be normal.  The veteran himself made no reference to a 
cardiovascular disorder or psychiatric difficulties.  For 
example, in July 1962, the veteran specifically denied 
frequent trouble sleeping, nightmares, depressive or 
excessive worry, loss of memory or amnesia, or "nervous 
trouble of any sort."  In his retirement evaluation of May 
1967, he denied any shortness of breath, pain or pressure in 
his chest, chronic cough, palpitations or a pounding heart, 
high or low blood pressure, frequent trouble sleeping, 
nightmares, or depression or excessive worry.  At that time, 
the veteran did respond "yes" to the question of whether he 
had experienced "nervous trouble of any sort."  
Notwithstanding, he failed to note any symptoms and a 
psychiatric disability was not diagnosed.  The veteran, while 
noting his service-connected ulcer and chronic back pain, 
failed to indicate any psychiatric symptoms.  The veteran's 
psychiatric and cardiovascular condition was found to be 
"normal."  In October 1967, the veteran stated that to the 
best of his knowledge, since his last separation examination, 
there had been no change in his medical condition.  The 
veteran was discharged from active service that month.

In January 1969, the veteran was hospitalized for complaints 
of cramping of the left lower quadrant.  At that time, he 
stated that his health in general was "good."  During this 
hospitalization, no reference is made to either a heart 
disorder or psychiatric disability.  The veteran was treated 
for diverticulitis of the colon and released that month.

In April 1970, the veteran was hospitalized for treatment of 
arteriosclerotic heart disease.  At that time, it was 
reported that the veteran was in his "usual state of good 
health" until the evening of the admission, April 12, 1970, 
when, while watching television, he noted the sudden onset of 
a sensation as though he had swallowed something large that 
would not go down.  It was reported that the veteran's family 
history included two brothers who had died of acute 
myocardial infarctions at ages 39 and 43.  The veteran was 
treated for his heart condition and released in May of 1970.  
The April 1970 hospitalization is the first reference to the 
veteran's heart condition, approximately 2 years and 5 months 
after his discharge from active service in October 1967.

In June 1978, more than 10 years after the veteran's 
discharge from active service, he filed a claim for VA 
compensation.  The veteran noted two heart attacks in April 
1970 and February 1971, which, he contended, followed a 
continued nervous disorder "since 1960."  The veteran 
reported seven years of treatment for a nervous disorder 
while on active duty.

In a September 1978 rating determination, service connection 
for a nervous disorder and arteriosclerotic heart disease was 
denied.  The veteran was notified of this determination that 
month.  A timely appeal to this determination was not 
received from the veteran.

Evidence received since the September 1978 rating 
determination includes medical records regarding treatment of 
the veteran's cardiovascular disorder.  Significantly, no 
medical records regarding treatment of a psychiatric 
disability are found.  X-ray studies of the veteran's 
lumbosacral spine in October 1990 revealed normal lordosis of 
the lumbar spine.  A slight convexity to the right was 
indicated.  The disc spaces were intact.  The radiologist's 
impression noted osteoarthritis of the facet joints of the 
lumbosacral junction with articulation.

In August 1990, Gary R. Johnson, M.D., reported that he had 
treated the veteran since July of 1985.  The veteran had 
reported to Dr. Johnson that he was never free of pain.  
Difficulties with both sitting and sleeping were noted.  
Evaluation of the veteran's back at that time revealed 
diffuse bilateral lumbar muscle spasms and tenderness.  The 
veteran had been placed on a muscle relaxant and pain-
relieving medication and had gradually made improvement.  A 
review of magnetic resonance imaging scanning (MRI) had 
revealed disc disease as well as mild spinal stenosis.  
Dr. Johnson diagnosed the veteran with chronic muscle strain 
with acute spasms.

In January 1991, the veteran contended that his stomach 
problems were much more serious than his lower back problem.  
He noted the drinking of Maalox "by the gallon."  The 
veteran also noted that with a strict diet he had been able 
to get his stomach condition under much better control.  He 
indicated he only had extreme and constant pain approximately 
one-third of the time, or approximately 10 days out of any 
given month.  With regard to the back disability, he noted 
that to drive a car, or just to sit and watch television, 
required a few minutes of preparation.  He noted that the 
picking up of small objects would cause "weeks of agony."

In January 1991, the veteran cited two medical references in 
support of the claim of entitlement to service connection for 
a heart disorder.  He noted that arteriosclerosis begins when 
certain fatty substances in the bloodstream, particularly 
cholesterol, form deposits in the inner lining of the 
arteries over a period of years.  It was contended that it 
would take years before the artery was narrow enough to be 
blocked.  The veteran also appeared to contend that the 
stress associated with his active service had caused his 
heart disorder.  

It was contended that he had been treated for symptoms listed 
by experts as the causes of heart disease for seven years 
prior to his retirement from active service, that he had been 
hospitalized and treated for these same symptoms little over 
a year after his separation from service, and that he had 
been diagnosed and treated with heart disease less than a 
year after being released from a hospital.

In the April 1991 substantive appeal, the veteran contended 
that he was treated for a nervous condition and a stomach 
disorder while serving as an advisor in Vietnam in 1958.  He 
also noted treatment for a nervous condition and a stomach 
disorder while serving as an advisor in Iran from 1960 to 
1963.  Treatment for the above-noted symptoms continued until 
his retirement in 1967.  He contented that approximately one 
year after his retirement he was hospitalized and treated for 
the same symptoms.

In April 1991, the veteran contended that his nervous 
condition had caused the recognized service-connected ulcer 
disorder.  In July 1991, the veteran again contended that 
heart disease developed slowly over a period of many years.  
The veteran also contended that treatment for ulcers was, in 
essence, treatment for a nervous disorder.

At a hearing held before a hearing officer at the RO in 
September 1991, the veteran reiterated his previous 
contentions.  At this time, the veteran contended that the 
"Mather" Air Force base had lost his medical records, which 
included all of his medical records since retirement.  
However, the veteran also testified that during his active 
service he did not go to a doctor requesting treatment for 
heart disease because he did not know that he had it.  He 
contended that heart disease or a heart attack does not 
happen "overnight."  The veteran reported that his attempts 
to obtain additional medical records had failed and indicated 
that no additional medical records were available.  At this 
time, the veteran also specifically denied having seen a 
psychiatrist for his alleged psychiatric disability.  The 
veteran did note nervousness.

With regard to his service-connected back disability, the 
veteran testified to a tingling sensation in his right leg.  
With regard to his service-connected ulcer disorder, he noted 
that he could go along several weeks or so and not have any 
stomach pain at all and then all of a sudden "something will 
set it off and I don't know what it is.  I don't know if it's 
nerves, I don't know if it's food, I don't know what it is."  
He indicated that at least one-third of the time he is in 
"misery."  The veteran specifically denied vomiting or 
blood in his stool.  With regard to the alleged missing 
medical records, the veteran stated that extensive attempts 
to find these records had been unsuccessful.

In September 1991, Dr. Johnson provided the RO with an update 
on his previous comments regarding the veteran's medical 
condition.  He stated that the veteran's back problems 
remained chronic and stable.  He noted the veteran's 
complaints of pain "all of the time to some degree and this 
occasionally worsens in spite of his attempt not to do any 
physical exertion that would strain his back."  Pain 
extending down to the right lower leg with numbness and 
tingling was also indicated.  Dr. Johnson observed that the 
veteran's stomach pain limits the treatment of his back since 
all pain medications seem to increase his discomfort.  
Advance diverticular disease, which caused flare-ups of 
severe pain and diverticulitis, was also noted.

On January 7, 1991, the veteran submitted a statement to his 
physician, Robert N. Thompson, M.D., regarding the need for a 
medical opinion to support his appeal.  The veteran noted 
that while serving as a military advisor in Iran, in 1960 to 
1963, he was treated for a "nervous condition" and a 
"stomach disorder."  He also noted treatment in mid-1969 
for a "nervous condition," "ulcers," and 
"diverticulitis."  He also noted to his physician that in 
April of 1970, approximately eight months later, he was 
hospitalized and diagnosed as having "arteriosclerotic heart 
disease."  The veteran stated to his physician, in pertinent 
part:

In your opinion, should the 20 years' 
military service and the symptoms 
diagnosed and treated prior to retirement 
be considered as contributory factors to 
the heart condition, which was not 
diagnosed until after retirement?

The veteran supplied his physician with two spaces marked 
"YES" and "NO."  His physician checked off the "YES" 
box.  In a statement attached to this opinion, dated 
January 9, 1991, Dr. Thompson commented, in pertinent part:

As you notice, I have placed a "yes" on 
your questionnaire.

Allow me to state, however, that you 
mention nothing in your medical treatment 
history or medical treatment after your 
retirement that has to do with your back 
condition.  Since you do have evidence of 
a herniated disc on the right, associated 
with spinal stenosis, I have answered the 
question, "yes" simply because spinal 
stenosis is usually the effect of 
cumulative trauma over a number of years.

In June 1992, the Board remanded this case to the RO for 
additional development.  At the request of the Board, a VA 
evaluation was performed in July 1992.  The veteran was 
diagnosed with arteriosclerotic heart disease, peptic ulcer 
disease, and chronic low back pain of a "uncertain 
etiology."  In August 1992, the RO correctly noted that the 
VA examination of July 1992 was inadequate for adjudication 
purposes because it had failed to note the etiology of the 
cardiovascular disorder.  Additional testing, including a 
treadmill stress test recommended within the July 1992 VA 
examination, was performed.  In August 1992, the VA examiner 
who had performed the July 1992 VA evaluation reported that 
the diagnosis of arteriosclerotic heart disease had been 
based on objective evidence.  Once again, the RO returned 
this evaluation to the VA Medical Center (VAMC) because the 
opinion was inadequate.  Specifically, the RO correctly noted 
that the medical provider had not provided the opinion 
requested by the Board regarding the etiology of the 
veteran's heart disorder.  

The veteran failed to appear for a March 1993 VA examination.  
However, in a September 1993 statement, the veteran contends 
that he did not receive notification of the March 1993 
examination.  At that time, he stated his willingness to 
appear for an additional examination.  In an October 1993 
notation, the RO states that the veteran was unable to attend 
a third scheduled VA examination because of his physical 
condition.  As a result, the RO denied the veteran's claims.  
In a supplemental statement of the case dated in December 
1993, the RO advised the veteran that if he was willing to 
report for an examination at the VAMC in Reno, Nevada, he 
must notify the RO within 30 days.  The record does not 
contain a response from the veteran.

In light of the difficulties associated with obtaining an 
adequate VA examination for the veteran, the Board sought and 
obtained a medical opinion from a Board Medical Advisor.  A 
response from a Board Medical Advisor dated April 1994 was 
added to the record.  In April 1994, Jack Rheingold, M.D., 
noted the veteran's active service and the diagnosis of 
arteriosclerotic heart disease.  Dr. Rheingold also indicated 
that he has reviewed the medical literature cited by the 
veteran in support of his contention that his heart disease 
may have had its origin during service.  However, 
Dr. Rheingold noted that there was no such factual evidence 
and that the first evidence of arteriosclerotic heart disease 
began in April 1970.  Dr. Rheingold also noted the contention 
that his arteriosclerotic heart disease was due to, or 
directly the result of, his other service-connected 
disabilities.  However, Dr. Rheingold, citing to Cecil 
Textbook of Medicine, noted that risk factors to 
arteriosclerotic heart disease did not include duodenal ulcer 
or a low back strain.  Dr. Rheingold stated, in pertinent 
part:

It is my impression that the evidence 
affirms that the veteran's 
arteriosclerotic and heart disease and 
resultant myocardial infarction began in 
1970.

A copy of Dr. Rheingold's April 1994 opinion was sent to the 
veteran in May 1994 for his review.  The veteran was provided 
60 days from the date of this letter to allow him to submit 
any additional argument or comment.  No additional argument 
was received.

Nevertheless, in December 1994, the Board again remanded this 
case to the RO for additional development.  At that time, the 
Board noted the U.S. Court of Appeals for Veterans Claims 
(Court) determination in Austin v. Brown, 6 Vet. App. 547 
(1994), a determination that had vacated and remanded a 
January 1993 decision of the Board that had relied upon a 
Board Medical Advisor's opinion.  In doing so, the Court 
raised several questions about procedures used in requesting 
and using such opinions.  In light of these questions, raised 
by the Court at that time, it was determined that the veteran 
would be prejudiced by a decision of the Board based on 
opinion by the VA Medical Advisor.  As a result, an 
additional VA evaluation was obtained.

In January 1994, the veteran denied that he had ever refused 
to take a scheduled examination at the Reno, Nevada, VAMC.  
He did note his request to reschedule a VA evaluation in 
February 1993.  In February 1995, at the request of the 
Board, the RO requested the veteran to provide the names, 
addresses, and approximate dates of treatment for all health 
care providers who may possess additional records pertinent 
to his claim.  In a February 1995 response, the veteran noted 
treatment for his first heart attack in 1970.  Records from 
this treatment had previously been obtained.  The veteran 
noted treatment from 1976 to 1994 from Dr. Johnson and from 
1989 to 1990 from Dr. Thompson.  In February 1995, the 
veteran again requested rescheduling of his VA evaluation.  
In April 1995, the RO wrote to both Drs. Thompson and Johnson 
in order to obtain records pertinent to the veteran's claims.  
The letter sent from the RO to Dr. Johnson was returned to 
the RO as undeliverable.  Additional medical records were 
obtained from Dr. Thompson.  These medical records indicate 
treatment of the veteran's service-connected back disability.  
No reference is made to a psychiatric disability.

In a May 1995 VA examination, the veteran contended he had 
persistent discomfort in his low back area with limitation of 
range of motion.  He indicated an inability to sit or stand 
for long periods of time.  Objective examination noted that 
the veteran was without any evidence of a limp and was not 
making any use of a cane, crutch or other type of support.  
The veteran's gait was somewhat slow and guarded.  
Examination of the back showed no abnormality of curvature.  
Stiffness with limitation of motion was indicated.  The 
veteran was willing to demonstrate 50 degrees of flexion and 
30 degrees of lateroflexion, 25 degrees of rotation to the 
right and left and 10 degrees of extension.  Reflexes in the 
lower extremities of his back were equal and active.  No 
muscle atrophy was found.  The veteran noted to the examiner 
that he was primarily making his current claim in an effort 
to have his heart problem service connected.  The diagnosis 
from an orthopedic standpoint was degenerative changes in the 
low back with MRI confirmation of stenosis in the low back as 
well as herniation and degenerative changes at L3-L4-L5.  
X-ray studies were requested.

At a second May 1995 VA evaluation, the veteran noted the 
acute onset of anterior chest pain in 1970.  Neurological 
evaluation had revealed that the cranial nerves were intact 
and active.  No neurologic disability was found.  Physical 
examination of the back revealed a fairly normal curvature of 
the spine.  The veteran indicated an area of recurrent 
discomfort in the midline of the lumbar region.  Lateral 
bending and extension were limited approximately 50 percent 
bilaterally.  The veteran was diagnosed with coronary artery 
disease and a history of duodenal ulcer.  At that time, no 
evidence of a gross psychiatric personality disorder was 
found.

Additional testing was performed, including X-ray studies of 
the veteran's back.  X-ray studies in May 1995 revealed 
degenerative disc disease of the lower lumbar spine.

At a July 1995 evaluation of the veteran's stomach, he 
reported intermittent abdominal pain in the epigastric area, 
nonradiating, not associated with nausea or vomiting.  The 
pain occurred approximately once a month and it lasted 
approximately several days.  The veteran specifically denied 
any significant weight loss.  No evidence of GI bleeding or 
gastric outlet obstruction was found.  The "[d]ifferential 
diagnosis" included "NSAIDS gastropathy, recurrent peptic 
ulcer disease, non-ulcer dyspepsia, irritable bowel disease, 
or gastroesophageal reflux disease."  Additional testing was 
recommended.  These tests were discussed with the veteran.  
However, the veteran stated that he preferred to have all 
these tests performed by his private physicians.

At the request of the Board, the RO received medical records 
from the Social Security Administration.  These medical 
records included a March 1971 medical report noting treatment 
for acute myocardial infarction.

In January 1996, the RO again returned the veteran's case to 
the VAMC due to the inadequacies of the previous evaluations.  
At that time, the RO correctly noted that all questions posed 
by the Board's remand must be addressed.  Copies of those 
questions were provided to the VAMC at that time.

In a February 1996 VA evaluation, the veteran reiterated his 
previous complaints.  Evaluation of the veteran's back 
revealed forward flexion was accomplished with some 
discomfort to touching within 2 feet of the floor.  Lateral 
bending-extension was slightly limited, but equal 
bilaterally.  Straight leg raising was accomplished up to 
60 degrees on the right and 70 degrees on the left.  No 
neurologic disability was found.  The veteran was diagnosed 
with a history of duodenal ulcer, a history of myocardial 
infarction, improved, and degenerative arthritis of the 
lumbosacral spine.

In February 1996, the RO again returned the VA evaluation 
report to the VAMC due to inadequacies of the previous 
evaluation.  At that time, it was noted that the Board's 
remand instructions were within the veteran's claims folder 
at the time of the most recent evaluation of the veteran's 
disability and that the questions posed by the Board were the 
sole reason for this examination.  Nevertheless, the RO 
correctly stated that the most recent medical report had 
"completely failed" to address the questions posed by the 
Board's December 1994 remand. 

In a March 1996 supplemental report, the VA examiner who had 
evaluated the veteran in previous examinations indicated that 
he reviewed the claims file thoroughly.  He stated that the 
veteran's impressions of prior cardiac pathology had no 
bearing on his episode of acute myocardial infarction in 
1970.  He indicated no reason to feel that there had been any 
prior cardiac disorders to claim his onset of myocardial 
infarction prior to 1970.

In October 1997, the veteran noted that he was unable to 
attend the VA evaluation of August 1996.  In December 1996, 
the veteran noted additional difficulties in attending a VA 
evaluation.  Nevertheless, additional VA evaluations were 
scheduled, including two performed in February 1997.  In the 
first February 1997 VA evaluation, a certified neurologist 
evaluated the veteran.  The veteran reiterated his previous 
contentions.  Neurological evaluation was essentially normal.  
Some limitation of range of motion of his low back was 
indicated.  The examiner's impression noted a history of low 
back strain by history.  In an addendum to this evaluation, 
the examiner noted that he had reviewed the veteran's claims 
folder.  He stated that his review of the veteran's claims 
folder had supported his previously stated consultation, 
particularly with reference to the veteran's back problems.

In the second VA evaluation performed in February 1997, it 
was noted that the examiner had previously evaluated the 
veteran in May of 1995.  The veteran stated that there had 
been no changes in the problems referable to his back since 
that examination.  At this time, the examiner noted that the 
veteran was "very emphatic" that he was making his current 
claim in an effort to get his heart problem service 
connected.  With regard to the veteran's back disability, the 
examiner stated, in pertinent part:

This man is already drawing 40 percent 
disability for his chronic back problem.  
It would seem that this degree of 
disability is quite adequate.  This man 
has never had any surgery on his back, 
and I do not think that surgery would be 
of any benefit.  There is no significant 
evidence of radicular symptomatology with 
regard to his back.

In April 1998, the RO again returned the veteran's claims 
folder to the VAMC in order to obtain additional information.  
Specifically, the physician who had examined the veteran's 
stomach condition was asked to assess the degree of 
functional and vocational impairment attributable to the 
ulcer.  It was also asked that the physician indicate whether 
or not he had reviewed the claims folder.  In a supplemental 
report, the examiner who had previously evaluated the 
veteran's stomach disorder noted that he had reviewed the 
veteran's claims folder.  Based on his review, he determined 
that the degree of functional and vocational impairment 
attributed to the veteran's ulcer condition was "mild."

In a supplemental statement of the case dated September 1998, 
the RO, citing to the VA Medical Board opinion, determined 
that the veteran's cardiovascular disability was not 
associated with his active service.  A copy of this 
supplemental statement of the case was sent to the veteran 
that month.

The veteran has submitted no additional argument since 
September of 1998.  In September 1998, the veteran's claim of 
entitlement to a total rating based on individual 
unemployability was denied.  The veteran was notified of this 
determination that month.  A notice of disagreement to this 
determination does not appear to have been received.

II.  Effective Hodge v. West on the Application to Reopen the 
Claims of Service Connection for Arteriosclerotic Heart 
Disease and an Acquired Psychiatric Disability on the Basis 
of New and Material Evidence.


While this case was pending before the Board, the United 
States Court of Appeals for the Federal Circuit entered a 
decision in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) 
concerning the definition of the term "new and material 
evidence" found in 38 U.S.C.A. § 5108 (West 1991).  In that 
determination, the Court of Appeals for the Federal Circuit 
held that the Court in Colvin v. Derwinski, 1 Vet. App. 171 
(1991), had "overstepped its judicial authority" by 
adopting a social security case law definition of "new and 
material evidence," rather than deferring to the 
"reasonable interpretation of an ambiguous statutory term 
established by [VA] regulation." Hodge, 155 F.3d at 1364.  
The Court of Appeals for the Federal Circuit further held 
that the Court's "legal analysis may impose a higher burden 
on the veteran before a disallowed claim is reopened" as to 
what constitutes "material evidence" Id. at 1363, and 
remanded the case for review under the Secretary's regulatory 
definition of "new and material evidence."

In Hodge, Court of Appeals for the Federal Circuit found that 
the definition of "new and material evidence" applied by 
the Court under Colvin was as follows:

Evidence is 'new and material' if: (i) it was not 
of record at the time of the last final 
disallowance of the claim and is not merely 
cumulative of evidence of record; (ii) it is 
probative of the issue at hand; and if it is 'new' 
and 'probative' (iii) it is reasonably likely to 
change the outcome when viewed in light of all the 
evidence of record.

Hodge, 155 F.3d at 1359 (hereafter Colvin definition).   

The Court of Appeals for the Federal Circuit found that part 
(iii) imposed a higher burden on claimants than the VA 
regulatory definition because it:

. . . specifically focuses on the likely impact the 
new evidence submitted will have on the outcome of 
the veteran's claim; it requires that 'there must 
be a reasonable possibility that the new evidence, 
when viewed in the context of all the evidence, 
both old and new, would change the outcome.' 
(citations omitted).

Id. at 1361.

Citing the regulatory history, the Court of Appeals of the 
Federal Circuit held that:

. . . the purpose behind the [VA] definition was 
not to require the veteran to demonstrate that the 
new evidence would probably change the outcome of 
the claim; rather it emphasizes the importance of a 
complete record for evaluation of the veteran's 
claim.

Id. at 1363.

For reasons which will be explained below, the veteran has 
presented new and material evidence in support of his claim 
of entitlement to service connection for arteriosclerotic 
heart disease.  Accordingly, the recent decision in Hodge 
does not prejudice the veteran's claim.  With regard to 
whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disability since the RO denied this 
claim in September 1978, the veteran has submitted no new or 
material medical evidence regarding this claim.  In addtion, 
the veteran has never been diagnosed with a psychiatric 
disability and he has specifically testified to the fact that 
he has never been evaluated by a psychiatrist.  The veteran 
himself has made little reference to this claim since 1978. 

As the veteran has failed to present any medical evidence 
regarding this claim, a determination of materiality would be 
gratuitous and any question as to whether the RO's ruling as 
to the materiality of the additional evidence was in accord 
with Hodge is rendered moot.  This will be explained in 
greater detail below.  Consequently, it is not prejudicial 
for the Board to proceed.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993). 

III.  Whether New and Material Evidence Has Been Submitted to 
Reopen a Claim of Service Connection for an Acquired 
Psychiatric Disability.

Pursuant to 38 U.S.C.A. § 5108 (West 1991), the Board must 
reopen a previously and finally disallowed claim when "new 
and material" evidence is presented or secured with respect 
to that claim.  See 38 U.S.C.A. § 7105(c) (West 1991) and 
Hodge.  38 C.F.R. § 3.156(a) (1998) provides as follows:

New and material evidence means evidence not 
previously submitted to agency decision makers 
which bears directly and substantially upon the 
specific matter under consideration, which is 
neither cumulative nor redundant, and which by 
itself or in connection with evidence previously 
assembled is so significant that it must be 
considered in order to fairly decide the merits of 
the claim.

New evidence means more than evidence which has not been 
previously physically of record.  To be "new" additional 
evidence must be more than merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  However, for the 
purposes of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although 
not its weight, is to presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992). 

The recently submitted evidence, indicating treatment for 
numerous disabilities, makes no reference to a psychiatric 
disability.  Evidence obtained since the RO denied this claim 
in September 1978 includes the veteran's lay assertions 
concerning the state of the record and his allegations that 
he suffers from a psychiatric disability related to service.  
Under Justus, the credibility of this evidence is to be 
presumed for purposes of determining whether new and material 
evidence has been submitted.  However, the Court, in a series 
of cases, has also held that a lay party is not competent to 
provide evidence as to matters requiring specialized medical 
knowledge, skill, expertise, training or education.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  In Justus, the 
Court expressly noted that the presumption at the stage of 
determining whether evidence is new and material attaches to 
the credibility of the evidence, so long as the party is 
competent to offer the evidence.  Thus, the veteran's lay 
arguments that his service-connected gastrointestinal 
disability indicates nervousness cannot serve to reopen the 
claim. 

The Court has made clear that a lay party is not competent to 
provide probative evidence as to matters requiring expertise 
derived by specialized medical knowledge, skill, expertise, 
training or education.  See Cromley v. Brown, 7 Vet. App. 
376, 379 (1995); Boeck v. Brown, 6 Vet. App. 14, 16 (1993); 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Fluker v. 
Brown, 5 Vet. App. 296, 299 (1993); Moray v. Brown, 5 Vet. 
App. 211, 214 (1993); Cox v. Brown, 5 Vet. App. 93-95 (1993); 
and Clarkson v. Brown, 4 Vet. App. 565, 657 (1993).  As the 
Court has stated, "[l]ay hypothesizing, particularly in the 
absence of any supporting medical authority, serves no 
constructive purpose and cannot be considered by the Board."  
Hyder v. Derwinski, 1 Vet. App. 221, 222 (1991). 

This case presents an interesting question as to whether the 
appellant's application to reopen his claim fails because the 
evidence submitted with the application is not new, or 
because it is not material, or perhaps both.  It is clear 
that as a lay party the claimant is not competent to 
establish a medical diagnosis or to provide an opinion as to 
medical causation.  Since the record is devoid of a medical 
diagnosis of a psychiatric disability, much less a competent 
medical opinion linking such a disability to service, the 
Board would rule first that the simple reiteration by the 
veteran of his evidentiary assertions concerning his personal 
belief that he has a psychiatric disability related to 
service is redundant or cumulative to evidence of record in 
1978.  Therefore, he has not presented new evidence.  The 
Board believes this determination is consistent with the 
recent case of Vargas-Gonzalez v. West, No. 96-536 (U.S. Vet. 
App. Apr. 12, 1999).   In that case, the Board found that the 
evidence added to the record since the last final 
determination consisted only of numerous statements by the 
claimant expressing his contentions that he had a disability 
that was first manifest in service.  The Court found that the 
"essence" of the Board's determination was that the 
additional evidence was no more than "cumulative."  The 
Court went on to hold in Vargas-Gonzalez that only if the 
Board found the evidence is new should the analysis move on 
to whether it is material.  

The Court further held in Vargas-Gonzalez  that, even if the 
Board had erroneously applied the invalidated Colvin test of 
materiality, no remand was required under Hodge because the 
claim for service connection was not well grounded.  In this 
case, it is likewise clear that the claim for service 
connection for a psychiatric disorder is not well grounded 
because there is no medical diagnosis of a current disability 
and there is no competent medical evidence linking a current 
disability to injury or disease incurred or aggravated in 
service.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

Unless the veteran provides new and material evidence to 
reopen the claim, the Board is bound by expressed statutory 
mandate not to consider the merits of the case.  Barnett v. 
Brown, 83rd F.3d 1380, 1384 (Fed. Cir. 1996).  In Barnett, 
the United States Court of Appeals for the Federal Circuit 
concluded that 38 U.S.C.A. § 7104 does not merely "empower" 
but "requires" the Board to first determine whether new and 
material evidence has been presented prior to an adjudication 
of the merits of the claim.  Thus, unless, and until, the 
veteran provides new and material evidence to provide a basis 
to reopen his claim, the Board may not unilaterally 
adjudicate the merits of the claim denied by the RO many 
years ago.  It appears that the veteran's application is 
complete and no further duty exists to notify the veteran of 
evidence necessary to complete this application.  See 
Graves v. Brown, 8 Vet. App. 522 (1996).  Accordingly, the 
request to reopen the previously denied claim of entitlement 
to service connection for an acquired psychiatric disability 
remains denied.

IV.  Whether New and Material Evidence Has Been Submitted to 
Reopen a Claim of Entitlement to Service Connection for 
Arteriosclerotic Heart Disease.

As noted above, pursuant to 38 U.S.C.A. § 5108 (West 1991), 
the Board must reopen a previously and finally disallowed 
claim when "new and material" evidence is presented or 
secured with respect to that claim.  In this case, the Board 
has a statement from Dr. Thompson answering "yes" to the 
veteran's January 1991 question regarding the etiology of his 
cardiovascular disorder.  Accordingly, under the guidance 
provided the Court under Justus, the Board must find this 
evidence to be both new and material.  A causal link has been 
provided a competent medical professional.  Thus, the claim 
must be reopened.




V.  Prejudice under Bernard v. Brown.

The second step for the Board in this case is to assess the 
new and material evidence in the context of the other 
evidence of record and make new factual determinations.  See 
Masors v. Derwinski, 2 Vet. App. 181, 185 (1992) (quoting 
Godwin v. Derwinski, 1 Vet. App. 419, 425 (1991), and 
Jones v. Derwinski, 1 Vet. App. 210, 215 (1991)).  A finding 
of "new and material" evidence does not mean that the case 
will be allowed, just that the case will be reopened and new 
evidence considered in the context of all other evidence for 
a new determination of the issues.  Smith, 1 Vet. App. at 
179-80.

The Board has considered whether adjudicating this claim on a 
de novo basis at this time would prejudice the veteran.  This 
issue was addressed by the Court in Sutton v. Brown, 9 Vet. 
App. 553 (1996).  In Sutton, the Court stated, in pertinent 
part:

Although the veteran may have argued the 
merits of his claim before the Board, 
reviewed the [independent medical 
opinion], submitted additional evidence 
in rebuttal, and stated that he had 
nothing further to present, the Board was 
nevertheless required under Bernard, to 
ask the veteran if he objected to Board 
adjudication in the first instance.  
[citations omitted].  Alternatively, 
failing to make that inquiry of the 
veteran, the [Board] decision should, 
under Bernard, have explained, as part of 
its statement of reasons or bases, why 
there was no prejudice to the veteran 
from its adjudication of the claim on the 
merits without first remanding the matter 
to the RO. 

Id. at 565.

Under Bernard, the Board must determine if the veteran has 
been given both adequate notice of the need to submit 
evidence or argument and to address that question at a 
hearing, and whether, if such notice has not been provided, 
the veteran has been prejudiced thereby.  Bernard, 4 Vet. 
App. at 393.  

In this case, over the nearly 10-year history of his claim, 
the veteran has been provided with pertinent laws and 
regulations regarding service connection, the issue before 
the Board at this time.  He has been given the opportunity to 
review the evidence of record and submit arguments in support 
of his claim.  The veteran has provided testimony on this 
issue and has reviewed all evidence before the Board at this 
time, including the VA Board Medical Advisor's opinion.  The 
veteran's arguments have focused squarely on the issue of 
service connection, not whether new and material evidence has 
been submitted.  Thus, the Board finds that the veteran would 
not be prejudiced by the adjudication of his claim at this 
time.  Accordingly, there is no basis for an additional delay 
in the adjudication of this case and the Board will proceed 
with the adjudication of the claim of entitlement to service 
connection for arteriosclerotic heart disease on a de novo 
basis.

VI.  The Duty to Assist.

A review of this case makes it clear that the evidence that 
is new and material is also sufficient to make the claim well 
grounded.  Elkins v. West, 12 Vet. App. 209 (1999).  
Therefore, the next question before the Board is whether the 
VA has fulfilled its duty to assist the veteran.  The VA has 
a duty to assist the veteran in developing facts pertinent to 
a well-grounded claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. §§ 3.103 and 3.159 (1998).  When a veteran's 
service medical records are unavailable, VA's duty to assist, 
and the Board's duty to provide reasons and bases for its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule (see 38 U.S.C.A. §§ 71204(d)(1), 
5107(b) (West 1991)), are heightened.  See also Moore 
(Howard) v. Derwinski. 1 Vet. App. 401, 404 (1991).  That 
duty includes obtaining medical records and medical 
examinations where indicated by the facts and circumstances 
of the individual case.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).  "Full compliance with the (statutory duty to 
assist) also includes VA assistance in obtaining relevant 
records from private physicians when (the veteran) has 
provided concrete data as to time, place, and identity. "  
Olson v. Principi, 3 Vet. App. 480, 483 (1992)(emphasis 
added).

In this case, the Board has considered the veteran's argument 
that some of his service medical records are missing.  Based 
on a detailed review of the veteran's service medical 
records, however, the Board finds no indication of missing 
service medical records.  The claimant has not provided 
specifics as to the dates and places inpatient treatment that 
would indicate that a further search would provide any 
prospect of success.   The requests already made by the RO 
were adequate to produce any non-inpatient treatment.  The 
veteran appears to contend that the alleged missing service 
medical records would indicate treatment for a heart disorder 
or symptoms of a heart disorder.  This current assertion is 
contradicted by the responses the claimant provided on his 
medical history questionnaire at the examination for 
separation from service when he denied having, or previously 
having, any shortness of breath, pain or pressure in his 
chest, chronic cough, palpitations or a pounding heart, high 
or low blood pressure.  The Board finds that the veteran's 
history provided far closer to the events in question is of 
much greater probative value than his current recollections.  
Moreover, in both his testimony, his statements, and in his 
January 1991 question posed to Dr. Thompson, the veteran 
clearly indicates that he was not diagnosed with a heart 
condition until after his active service.  Given these facts, 
the bare assertion that relevant service medical records are 
missing is simply not supported and is contradicted by 
evidence the Board finds of much greater probative value.  

As stated by the Court, the duty to assist is not unlimited 
in scope.  See Smith v. Derwinski, 2 Vet. App. 429, 431, 432 
(1992).  In Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) 
(citations omitted), the Court stated, in pertinent part:

[T]he "duty to assist" is not a license 
for a "fishing expedition" to determine 
if there might be some unspecified 
information which could possibly support 
a claim.  In connection with the search 
for documents, the duty is limited to 
specifically identified documents that by 
their description would be facially 
relevant and material to the claim.

The RO has made an extensive effort to obtain medical records 
cited by the veteran, including, but not limited to, 
obtaining records from the Social Security Administration and 
Dr. Thompson.  The attempt by the RO to obtain pertinent 
medical records from Dr. Johnson was unsuccessful due to a 
failure of the veteran to provide the correct address.  In 
April 1995, the RO informed the veteran that it was his 
"responsibility to make sure the records are sent."  The 
veteran was specifically ask to provide Dr. Johnson's medical 
records.  No additional medical records from Dr. Johnson were 
received by the RO.  In any event, the veteran has never 
indicated that any contemporaneous medical records from 
Dr. Johnson would associate his heart disability to his 
active service.  Accordingly, the Board finds that the VA has 
fulfilled its duty to assist the veteran in the obtaining of 
all pertinent medical records which would support this claim.  

In this case, the RO has undergone what can only be described 
as an exhaustive attempt to obtain adequate VA evaluations to 
successfully evaluate the veteran's claims.  The veteran has 
been the subject of no less than 10 separate VA evaluations 
and reevaluations in order to determine the nature, extent, 
and etiology of the disabilities at issue.  The RO has 
returned this case repeatedly to the VAMC in order to obtain 
the answers sought by the Board.  

In light of the veteran's numerous reevaluations due to 
inadequacies contained within VA medical reports, the 
undersigned expresses regret to the veteran for delays 
associated in obtaining adequate evaluations in this case.  
The repeated failures of VA examiners to answer questions 
posed by the Board, required in adjudicating these claims, is 
inexcusable.  In February 1996, the RO correctly noted that 
the VA examinations had completely failed to address the 
questions posed in the Board's December 1994 remand despite 
numerous referrals by the RO to the instructions mandated by 
the Board.  The failure of the VA evaluators to address the 
specific questions posed by the Board led to an excusable 
delay in the adjudication of the veteran's claims.  While it 
is clear that the veteran's failure to attend several of the 
VA evaluations scheduled also contributed to delay of the 
adjudication of these claims, this fact does not excuse the 
actions of the VA.  The law specifically requires that all 
claims remanded by the Board for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  The actions of the VA evaluators, 
particularly in light of the Court's recent decision in  
Stegal v. West, 11 Vet. App. 268 (1998), could be construed 
as contempt of the Board's determination requiring additional 
information in this case.  In any event, the actions of the 
VA evaluators in this case undermines the work all at VA do 
in order to successfully evaluate and adjudicate claims.  
More importantly, it  weakens the relationship between VA and 
the veterans it attempts to assist.

The RO in this case has made what can only be described as an 
outstanding effort to assist the veteran in the development 
of his claims.  Based on a review of the Board's remands and 
a detailed review of the VA examinations, the Board finds 
that these evaluations, when taken as a whole, answer the 
questions posed by the Board.  Since the record now contains 
adequate responses to the Board's request for information, 
the appellant has no residual right to a second request for 
an opinion.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus, 
the Board does not find that there is any basis to return 
this matter under Stegall for further development.  
Accordingly, the Board may proceed in the adjudication of the 
veteran's claim.

VII.  Entitlement to Service Connection for Arteriosclerotic 
Heart Disease.

Service connection may be granted if the evidence shows that 
a disability was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and injury or disease incurred in service.  Watson 
v. Brown, 4 Vet. App. 309, 314 (1993).  When a disability is 
not initially manifested during service or within an 
applicable presumptive period, "direct" service connection 
may nevertheless be established by evidence demonstrating 
that the disability was, in fact, incurred or aggravated 
during the veteran's service.  38 U.S.C.A. § 113(b); 
38 C.F.R. § 3.303(b); Cosman v. Principi, 3 Vet. App. 503 
(1992); Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992); 
and Douglas v. Derwinski, 2 Vet. App. 103, 108-9 (1992).

The veteran has essentially contended that his 20 years of 
active service was the inevitable cause of his 
arteriosclerotic heart disease.  He has also alternatively 
contended that his service-connected disabilities have 
somehow caused his arteriosclerotic heart disease.  However, 
as noted above, lay medical assertions to the effect that 
there is an association between the veteran's cardiovascular 
disorder and his active service or his service-connected 
disabilities have no probative value.  On the issue of 
medical causation, the Court has been clear.  Hyder, 1 Vet. 
App. at 225 and Contreras v. Brown, 5 Vet. App. 492 (1993).  
See also Boeck v. Brown, 6 Vet. App. 14 (1993).  Simply 
stated, the veteran is not competent to diagnose the etiology 
of his own heart disorder.  As stated by the Court, where 
determinative issues involve medical causation or a medical 
diagnosis, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one compete medical expert over that of another when the 
Board gives an adequate statement of reasons and bases.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).

The Board has evaluated the medical evidence for and against 
the claim in detail.  The veteran's evidentiary assertions as 
a lay party as to medical diagnosis or causation are not 
competent and therefore are not for consideration in this 
context.  The medical evidence includes the following:

The medical opinion of Dr. Thompson.

This is clearly the most significant positive evidence in 
support of the claim, however, the Board finds that the 
medical opinion of Dr. Thompson is entitled to virtually no 
probative weight.  The opinion is obviously grounded in the 
factual premises not derived from medical records but from 
statements of medical history presented by the claimant.  
Those statements made representations of treatment for 
symptoms the claimant denied had ever existed on his report 
of medical history at separation.  The statements also 
alleged the diagnosis of medical disabilities in service that 
are completely unsupported in the record and obviously also 
are in contradiction to the appellant's prior statements on 
his medical history questionnaire at the time of separation, 
as well as his post service assertions that there was no 
diagnosis of a cardiovascular disability in service.  To the 
extent the appellant was purporting as a lay party to relay 
medical diagnoses or opinions, the Court has held that such 
lay representations can not constitute medical evidence.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  An opinion 
founded upon completely false premises clearly has no 
probative value.

It would appear to the Board that Dr. Thompson had 
significant doubts about the whole exercise.  His explanation 
of why he checked "yes" to the January 7, 1991, question 
posed by the veteran has no apparent bearing on the issue at 
hand.  He noted that he had answered yes to the question 
simply because "spinal stenosis is usually the effect of 
cumulative trauma over a number of years."  Why Dr. Thompson 
would refer to the veteran's service-connected back 
disability as a rational basis to associate the veteran's 
heart condition to his active service is baffling.  The 
etiology of the veteran's service-connected back disability 
is not at issue in this case.  

The articles submitted by the veteran in support of his 
claim.

These articles do not directly or indirectly associate the 
veteran's heart condition to his active service.  The fact 
that the accumulation of congestion in the veteran's arteries 
may have been in progress for "years" neither establishes 
that the process began in service or that any pre-existing 
process increased in severity beyond natural progress during 
service.  These generic articles are not accompanied by a 
medical opinion linking this general proposition to the 
specific facts of this case.  Thus, the articles are entitled 
to very limited probative weight. 

The veteran's service medical records.

The negative evidence in this matter begins with the service 
medical records that clearly do not support the veteran's 
claim.  During the veteran's 20 years of active service, no 
reference is made to a cardiac disability.  Significantly, 
during his May 1967 retirement evaluation, he specifically 
denies palpitations, a pounding heart, or high or low blood 
pressure.  No reference is made to any heart disorder or 
clinical symptoms that could be reasonably associated with 
the veteran's current heart condition.  Accordingly, these 
contemporaneous medical records, including numerous service 
medical evaluations, are entitled to great probative weight.

The VA hospitalization of January 1969.

In May 1970, the veteran was hospitalized for 
arteriosclerotic heart disease.  At that time, it was noted 
that this was the second hospitalization for the veteran.  In 
January 1969, the veteran was treated for acute 
diverticulitis.  At that time, no reference is made to a 
heart disorder.  This physical examination, made 
approximately two years after the veteran's discharge from 
active service, clearly does not support the veteran's claim.  
The Board finds that this contemporaneous piece of  medical 
evidence is entitled to great probative weight.  This 
evidence provides a discernable rupture between the veteran's 
active service and the subsequent development of the heart 
disability.  It also is highly relevant as to the probative 
value to be assigned to the evidentiary assertions advanced 
later that the claimant had a continuity of symptoms of a 
cardiovascular disability extending from service to the 
initial post service diagnosis.

The medical opinion of the Board Medical Advisor.

Initially, the Board has considered whether it should rely on 
the Board Medical Advisor's opinion in light of the Court's 
determination in Austin.  However, the Board must find that 
the veteran has had more than ample opportunity to review the 
Board Medical Advisor opinion and provide additional argument 
in support of his claim.  The Board has directly presented 
the veteran with a copy of the Board Medical Advisor opinion.  
At the time of the Board's December 1994 remand it was found 
that the veteran would be prejudiced by a decision based on 
an opinion of the VA Medical Advisor.  However, in light of 
the fact that the veteran now has had ample opportunity to 
both review this medical opinion and provide rebuttal 
evidence, the Board finds that the veteran would not be 
prejudiced by reliance on this opinion at this time.

Based on a review of the Medical Advisor opinion, the Board 
must find that it is entitled to limited probative weight.  
The Medical Advisor does not provide significant evidence to 
support his opinion that the veteran's arteriosclerotic heart 
disease began in 1970.  Nevertheless, he does provide 
supporting rationale for his opinion that risk factors for 
heart disease do not include the service-connected 
disabilities.  Accordingly, the Board believes this opinion 
is entitled to some probative weight.  It should be noted 
that no competent health care provider has ever associated 
the service-connected duodenal ulcer or low back strain with 
his nonservice-connected heart disability.



The March 1996 VA medical opinion.

The supplemental VA medical opinion of March 1996, prepared 
at the insistence of the RO, finds no prior cardiac disorders 
to explain his onset prior to 1970.  The examiner in this 
case provides a rationale to his medical opinion, noting the 
veteran's medical history and a failure of the record to 
denote any cardiac pathology prior to 1970.  The Board finds 
the rationale of this opinion to be entitled to great 
probative weight.

Accordingly, the Board finds the competent evidence in 
support of the claim is entitled to extremely little, if any 
probative weight.  On the other hand, the evidence against 
the claim is entitled to great probative weight.  The Board 
must note that even if it had disregarded the VA Medical 
Board opinion, the preponderance of evidence would still 
support the denial of the veteran's claim of service 
connection for arteriosclerotic heart disease.  The most 
recent VA medical opinion, the service medical records, and 
the veteran's hospitalization in January 1969, standing 
alone, supports the denial of the veteran's claim.

The Board has carefully considered the benefit of the doubt 
doctrine in this case.  As currently codified, the law 
defines the "benefit of the doubt" doctrine as:

When, after consideration of all evidence 
and material of record in this case 
before the Department with respect to the 
benefits under the law administered by 
the Secretary, there is an approximate 
balance of positive and negative evidence 
regarding the merits of an issue material 
to the determination in this matter, the 
benefit of the doubt doctrine in 
resolving such issue shall be given to 
the claimant.

38 U.S.C.A. § 5107(b).

The Court has found that, under this standard, when the 
evidence supports the claim or is in relative equipoise, the 
appellant prevails.  However, where the "preponderance of 
the evidence" is against the claim the appellant loses and 
the benefit of the doubt doctrine has no application.  
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  "A 
properly supported and recent conclusion that the 
preponderance of the evidence is against the claim 
necessarily precludes that the possibility of the evidence 
also being in an approximate balance."  Id. at 58.  
Accordingly, in this case, for reasons cited above, the 
preponderance of the evidence is against the claim.

VIII.  Entitlement to an Increased Evaluation for Chronic Low 
Back Strain.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  The veteran's disability 
is currently evaluated as 40 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (intervertebral disc 
syndrome).  Under this code, intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy, 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, with little intermittent 
relief, warrants a 60 percent evaluation.  A 40 percent 
evaluation under Diagnostic Code 5293 requires severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief.  

In light of review of the VA evaluations performed on the 
veteran's back over the last 10 years, the Board finds no 
evidence to support a conclusion that the veteran meets the 
60 percent evaluation under Diagnostic Code 5293.  Dr. 
Johnson reported in September 1991 that the claimant 
occasionally has pain extending down into the claimant's 
right lower leg, however, the report appears to only record 
history, it does not incorporate current objective findings.  
The RO attempted to obtain the actual treatment records, 
however, that effort failed because an inaccurate address was 
provided.  On the other hand, in a whole series of objective 
evaluations of the veteran's back over the last 10 years fail 
to reflect objective findings confirming neurological signs 
or symptoms that would support the conclusion that he is 
entitled to a 60 percent evaluation under Diagnostic 
Code 5293.  The most probative of these evaluations is the VA 
examination of February 1997 that revealed no objective signs 
of radiculopathy.  Accordingly, an increased evaluation under 
Diagnostic Code 5293 is not warranted.

38 C.F.R. §§ 4.40 and 4.45  (1998) requires the Board to 
consider pain, swelling, weakness and excess fatigability 
when demonstrating the appropriate evaluation for the 
veteran's disability.  In DeLuca v. Brown, 8 Vet. App. 202 
(1995), the Court held that all complaints of pain, 
fatigability, etc., shall be considered when put forth by the 
veteran.  However, in order for the veteran to prevail, there 
must be objective evidence to support the subjective 
complaints of functional loss due to pain.  In this regard, 
the Board finds that the most probative evidence of record is 
the conclusions reached by the VA examiner of February 1997.  
At this time, while definite degenerative changes of his low 
back were found, no objective medical evidence was provided 
to support an increased evaluation in the veteran's service-
connected back disability.  The veteran himself indicated 
that he was only making his current claim "as referable to 
his heart, and he was not making any additional claim with 
regard to his back condition."  The currently assigned 
rating fully contemplates the level of pain objectively 
supported on this record.

The veteran's constant complaints of pain are not supported 
by over 10 years of VA evaluations and treatment by both 
private and VA medical professionals.  He contends that he is 
in near constant pain.  However, he has received little 
treatment for this condition over many years and has failed 
to note the use treatments for this problem.  This is 
unexpected in light of the contention that he is in near-
constant agonizing pain on a daily basis.  Recent objective 
evaluations do not support the veteran's contention that he 
suffers from constant pain associated with the service-
connected disability.  

While VA regulations mandate consideration of functional 
impairment due to pain, the regulations also contain the 
injunction that dysfunction due to pain must be "supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant. . . ."  38 C.F.R. § 4.40 (1998).  See 
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  As the Court 
has pointed out, the lack of continuity of treatment may bear 
in a merit determination on the credibility of the evidence 
of continuity of symptoms by lay parties.  Savage v. Gober, 
10 Vet. App. 488, 496 (1997).  No medical records, even those 
provided by private health care providers, would support the 
conclusion that the veteran is in near constant pain due to 
his service-connected disability at a level beyond that 
contemplated by the schedular rating now in effect. 

The Board has considered the possible assignment of other 
diagnostic codes.  The assignment of a particular diagnostic 
code is "completely dependent on the facts of a particular 
case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis and demonstrable symptomatology.  Any 
change in the diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 
2 Vet. App. 625, 629 (1992).  In this case, the Board has 
considered whether another diagnostic code is more 
appropriate than one used by the RO.  See Tedeschi v. Brown, 
7 Vet. App. 411, 414 (1995).  
The Board finds no basis to award the veteran a higher 
evaluation under a different diagnostic code.  The highest 
possible evaluation under 38 C.F.R. § 4.1a, Diagnostic 
Codes 5292 and 5295 (limitation of motion of the lumbar spine 
and lumbosacral strain) would be equal to that which the 
veteran is currently receiving under Diagnostic Code 5293.  
No objective medical evidence would support consideration of 
any other Diagnostic Code 


IX.  Entitlement to an Increased Evaluation for a Duodenal 
Ulcer.

The veteran's service-connected ulcer has been evaluated 
under 38 C.F.R. § 4.114, Diagnostic Code 7305 (duodenal 
ulcer) (1998).  Under this diagnostic code, a severe duodenal 
ulcer, with pain only partially relieved by standard ulcer 
therapy, with periodic vomiting, recurrent hematemesis or 
melena, with definite impairment of health, warrants a 
60 percent evaluation.  A moderately severe duodenal ulcer, 
less than severe but with impairment of health manifested by 
anemia and weight loss, or recurrent incapacitating episodes 
averaging 10 days or more in duration at least 4 or more 
times a year, warrants a 40 percent evaluation.  A moderate 
duodenal ulcer, with recurring episodes of severe symptoms 
2 or 3 times a year, averaging 10 days in duration, or with 
continuous moderate manifestations, warrants a 10 percent 
evaluation.  A mild duodenal ulcer, with recurring symptoms 
once or twice yearly, warrants a 10 percent evaluation.

There is no objective medical evidence to support the 
conclusion that the veteran suffers from moderate recurring 
episodes of severe symptoms 2 or 3 times a year averaging 
10 days in duration or that he suffers from continuous 
moderate manifestations.  Accordingly, a 20 percent 
evaluation under this diagnostic code is not warranted.  The 
most probative medical evidence on this issue, the VA 
examination of February 1998, does not support the veteran's 
claim.  The medical evaluator specifically found that the 
veteran's functional and vocational impairment attributable 
to his ulcer condition was "mild."  This clearly represents 
a 10 percent evaluation under Diagnostic Code 7305.  This 
opinion is based on the examiner's detailed physical 
evaluation of the veteran and a review of the veteran's 
claims folder.  Based on a review of this evaluation, the 
Board finds that this medical opinion is entitled to great 
probative weight.  The veteran himself has provided little 
evidence in support of his claim and, for reasons noted above 
in the evaluation of the service connected back disability, 
the Board must find that the veteran is exaggerating his 
subjective symptoms.

The Board has considered whether the issue of extraschedular 
entitlement under 38 C.F.R. § 3.321(b)(1) (1998) is raised by 
the record.  38 C.F.R. § 3.321(b)(1) applies when the rating 
schedule is inadequate to compensate for the average 
impairment of earning capacity for a particular disability.  
However, based on the veteran's statements and the medical 
evidence cited above, the Board finds that the record does 
not raise the issue of entitlement under 38 C.F.R. § 
3.321(b)(1).  In light of the recent evaluations of the 
veteran's back disability, which the Board finds to be highly 
probative, there is no evidence which the Board may consider 
as credible to indicate that the musculoskeletal disability 
impairs earning capacity by requiring frequent 
hospitalizations or because medication required for that 
disability interferes with employment.  In Fanning v. Brown, 
4 Vet. App. 225, 229 (1993), the Court held that the Board 
was required to consider extraschedular entitlement under 
38 C.F.R. § 3.321(b)(1) where the record contains evidence 
that the veteran's disability required frequent 
hospitalizations and bed rest which interfere with 
employability.  This case is clearly distinguishable from 
Fanning because no such evidence of record.  Accordingly, 
based on a review of the current evidence of record, the 
Board finds that the record has not raised the issue of 
extraschedular entitlement.  Cf. Moyer v. Derwinski, 2 Vet. 
App. 289, 293 (1993).  Consequently, the issue of entitlement 
to an extraschedular disability rating is not before the 
Board at this time.  Floyd v. Brown, 5 Vet. App. 88, 95 
(1996) and VAOPGCPRC 6-96 (August 16, 1996).  If the veteran 
wishes to raise this issue, he must raise this issue 
specifically with the RO.  In any event, the issue is not 
before the Board at this time.



ORDER

New and material evidence not having been submitted to reopen 
the veteran's claim of entitlement to service connection for 
a psychiatric disability, the benefit sought on appeal is 
denied.

The claim of entitlement to service connection for 
arteriosclerotic heart disease is reopened.

Service connection for arteriosclerotic heart disease is 
denied.  

Entitlement to an increased evaluation for chronic low back 
strain is denied.

Entitlement to an increased evaluation for a duodenal ulcer 
is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals




 Department of Veterans Affairs

